Lumpkin, J.
1. Where a suit was brought in a' State court for a personal injury, and removed to the circuit court of the United States, and there dismissed by the ’ plaintiff before trial, without prejudice to the right to sue again, he could bring a second suit in the State court, for the same cause of action, laying damages at a sum less than that which would authorize a removal; and the former suit would furnish no ground for a plea in abatement. Louisville & Nashville R. Co. v. Newman, 132 Ga. 523 (64 S. E. 541); McIver v. Florida Central & Peninsular R. Co., 110 Ga. 223 (36 S. E. 775, 65 L. R. A. 437).
2. If the full amount of costs which had accrued in the State court before the removal of the first case to the Federal court hád not been paid in connection with such removal, this would not be good ground for a plea in abatement to the second suit in the State court.

Judgment reversed.


All the Justices concur.

Action for damages. Before T. W. Skelly, judge pro hac vice. Gordon superior court. August 25, 1908.
J. M. Lang and Seaborn & Barry Wright, for plaintiff.
D. W. Blair and O. N. Starr, for defendant.